Citation Nr: 0722368	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing at the RO in June 2003.  A transcript of that hearing 
has been incorporated into the record.  This matter was 
previously before the Board in February 2004 and November 
2005 at which times it was remanded for additional 
development.


FINDING OF FACT

The veteran's degenerative disease of the lumbar spine is not 
attributable to service.


CONCLUSION OF LAW

The veteran's degenerative disease of the lumbar spine was 
not incurred in or aggravated by service and arthritis may 
not be presumed to be of service onset.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
appeal, the appellant was provided with initial notice of the 
VCAA in March 2001 as well as in September 2001, which was 
prior to the December 2001 rating decision on appeal.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the claimant in this 
case.  In the March 2001 and September 2001 letters, together 
with April 2004 and November 2005 letters, the RO informed 
the claimant of the applicable laws and regulations, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the April 2004 and November 2005 letters explicitly 
notified the claimant of the need to submit any pertinent 
evidence in his possession.  See 38 C.F.R. § 3.159(b)(1).  
Thus, the Board finds that the notice required by the VCAA 
and implementing regulations was furnished to the claimant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
Also, based on the veteran's assertion of being hit by a car 
and being mugged in service, every attempt was made to obtain 
evidence documenting these events, including requesting 
police investigatory reports.  However, in July 2006, the 
National Personnel Records Center informed VA that there were 
no documents on file regarding investigation reports related 
to the alleged events.  Thus, the Board finds that it has 
fulfilled its duty to obtain this evidence as identified by 
the veteran and that further requests for the report(s) would 
be futile.  See 38 C.F.R. § 3.159(c)(2).  In addition, the 
appellant was afforded VA examinations during the pendency of 
this appeal.  He was also provided with the opportunity to 
attend a Board hearing which he attended in June 2003.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The veteran's service medical records include his November 
1971 enlistment examination report showing a normal clinical 
evaluation of the spine.  In February 1972, the veteran was 
hospitalized for approximately one week due to sinusitis as 
the primary cause of admission.  While hospitalized, a lumbar 
puncture was performed with local anesthesia.  

A March 1972 service medical record notes that the veteran 
had a history of trauma to the sacral area "Fri. night".  
He reported a loss of sensation and pain ever since.  
Findings revealed an area of erythema of the skin over the 
sacrum.  The veteran showed good motor function and negative 
Babinski.  The examiner doubted nerve loss which would 
necessitate involvement of L2, 3, 4, 5 and S1.  X-rays were 
negative.  The veteran was given an impression of skin trauma 
and returned to duty.  Examination findings in November 1973 
revealed a normal clinical evaluation of the veteran's spine.  
In February 1974, the veteran signed a Statement of Medical 
Condition stating there had been no change in his medical 
condition since the November 1973 examination.

On file is an October 1998 information sheet from the office 
of Hal Cowden, D.C.  On this sheet the veteran stated that he 
had low back pain that began when he nailed plywood in an 
awkward position.  He reported having the complaint of low 
back pain for about two years and denied any prior 
chiropractic care.  He reported that the pain was getting 
worse and occasionally went away temporarily.  

In December 1998, the veteran presented to the Crest Walk-In 
Clinic with complaints that included low back pain.  The 
veteran reported radiating pain on the right side and 
"knots" on the left side of the back.  He also complained 
of tingling in his toes and was noted to have back trouble 
for 5 years.  He was diagnosed as having low back sprain.  

In February 1999, the veteran filed a claim for service 
connection for a low back disability.  

VA outpatient records include a February 1999 record relaying 
the veteran's report of having back pain "all of my life".  
He reported an injury in service in 1971-1972 that led to a 
diagnosis of contusion.  He further reported that it took two 
months to heal and he denied any intercurrent back injury.  
He said he did well until 1995 when he began having back pain 
with activity.  He was assessed as having L2-3 
spondylolisthesis, seemingly asymptomatic, degenerative disc 
disease of the lumbar spine and degenerative joint disease of 
the lumbar spine.  

VA medical records contain results of magnetic resonance 
imaging (MRI) performed in March 1999 that revealed marked 
degenerative changes in the lumbosacral spine.  X-rays of the 
lumbosacral spine showed mild degenerative changes in the 
lumbosacral area.  A lumbar myelogram performed in April 1999 
showed multi-level spondylosis that was most severe at L4-5, 
L5-S1 and L2-3.  Post surgical changes were also noted.

On file is a May 1999 Separation Notice from the Department 
of Labor, State of Georgia, stating that the veteran was 
being separated from employment because he was unable to 
perform the duties he was hired for.  

The veteran's mother submitted a statement in June 1999 
stating that the veteran injured his back in service.  She 
explained that after receiving his pay (in service), he was 
leaning over his locker and was attacked from behind by an 
unknown person(s).  She said the veteran sustained injuries 
to his back and upper body, lost consciousness, and spent one 
to two weeks in sick bay.  She opined that this incident 
caused the veteran's present condition.  

The record contains a March 2001 medical record that is 
dictated by a physician, Dr. K.E., but not signed by him.  
Dr. K.E. stated that the veteran had been evaluated in his 
office in January 2001 with symptoms of neck and back pain, 
intrascapular pain and symptoms related to left ulnar nerve 
injury.  He said that "apparently, the [veteran] was mugged 
while he was in the military service in 1972, and as a result 
sustained residual back problem, which persisted, and has 
gotten worse over the years."  He stated that at the moment 
the veteran's symptoms were most consistent with lumbar disc 
disease with permanent impairment and disability related to 
the same.  He went on to state that "I feel that all his 
back symptoms are related to his service connected injury of 
1972".  

On file is an August 2001 report from Jack E. Hubbard, M.D., 
that documents a work-related injury in October 2000 when a 
truss slid down towards the veteran while he was framing a 
house.  The truss struck the veteran's right forearm and 
head.  He tried to continue working, but was not able to due 
to neck pain and headaches.  He was diagnosed as having 
avulsion of the right triceps muscle and underwent surgical 
repair in January 2001.  Dr. Hubbard relayed the veteran's 
report that the October 2000 work-related injury did not 
worsen his back pain.  He relayed diagnoses that Dr. K.E. 
provided in January 2001 that included status post low back 
trauma secondary to mugging in 1972 and lumbar disc 
herniation in 1999.  

During a November 2001 VA orthopedic examination, the veteran 
reported two injuries in service.  The first injury he 
described was the injury in 1972 where he said he was hit on 
the back of the head sustaining a concussion.  The examiner 
remarked that the veteran described this injury in a "rather 
hysteroid manner".  He reported a second injury to his back 
in October 2000 in Panama City when he was hit by a truss on 
the top of the head again sustaining a concussion.  He said 
his back hurts all the time, but he doesn't take medication 
because he doesn't like to take narcotics.  The examiner said 
that his impression was that the veteran had an injury in 
1972 which led to his "rather conversion symptoms at this 
time".  He said the other injury was also an "insult to his 
system, but no amount of pain of disability he described 
could be due to repeated concussions".  X-rays were 
performed.  The examiner diagnosed the veteran as having 
cerebral concussion, 1972 and 2000, and conversion symptoms 
associated with that.  He also diagnosed the veteran as 
having degenerative joint disease, multiple joints.  

On file is a MRI report of the veteran's lumbar spine dated 
in January 2002.  Findings included moderately severe 
degeneration with narrowing at L2-3 with a small posterior 
disk herniation and severely narrowed and degenerative disc 
at L4-5 with moderate posterior disc protrusion.  

An addendum to the January 2002 MRI report was issued in 
February 2002 stating that none of the multiple deformities 
could be attributed to a recent injury.  The physician stated 
that the findings were most indicative of more chronic 
disease and that such disease could possibly have been 
accentuated by an injury, although the precise time of the 
injury could not be predicted.  

There is another addendum dated in February 2002 from Michael 
X. Rohan, M.D., who said he reviewed the veteran's MRI 
findings which showed severe degenerative changes at multiple 
levels, chronic in nature.  He stated the findings were 
certainly chronic with no evidence of anything acute and he 
agreed with the findings noted on the examination of January 
23, 2002.  He also stated that the findings certainly agreed 
with the fact that the veteran started having significant 
problems back in 1972 and the abnormalities were certainly 
older than October 2000.  He provided an impression that 
included a ruptured lumbar disc in 1997, degenerative joint 
disease onset 1972, degenerative thoracic disc disease onset 
1972 with permanent aggravation from the October 2000 work-
related accident, spinal stenosis lumbar spine related to 
degenerative lumbar disc disease of 1972 and ruptured disc of 
1997.

Dr. K.E. submitted another letter dated in March 2002 noting 
that he had been treating the veteran for the past two years.  
He reported that the veteran suffered a back injury in 
service and had been permanently disabled for the past 
several years.  He said the veteran was not able to function 
in his occupation as a carpenter and he would be "most 
grateful if you extend his disability based on his injury of 
1972."  

In August 2002, the veteran underwent a VA general 
examination.  The examiner noted that the veteran's severe 
degenerative arthritis involving his back and knees was well 
documented in his medical records.  He also noted that the 
veteran related some of it to active duty, but there was no 
documentation to support this.  Following an examination of 
the veteran, the examiner diagnosed him as having severe 
degenerative arthritis of the thoracic and lumbar spine.  He 
opined that the veteran was unemployable.  

On file is a March 2003 determination from the Social 
Security Administration awarding the veteran disability 
benefits effective October 2000 due to a primary diagnosis of 
"disorders of the back (discogenic and degenerative)" and a 
secondary diagnosis of "other disorders of bone and 
cartilage (osteoporosis)".

During a Board hearing in June 2003, the veteran testified 
that he sustained two injuries in service, one where he was 
hit by a car and one where he was hit over the head during a 
mugging.  He said it was possible that both injuries happened 
the same night.  He reported that the blow to his head 
rendered him unconscious from Friday night until early Sunday 
morning and that either injury could have caused his present 
back problems.  He said he went on sick call Monday morning 
and had an erythema on his lower back the size of a football 
that was filled with blood and a yellowish fluid.  He said he 
back was x-rayed, but there was no fracture.  He said he was 
put on "R and R" for a couple weeks and then returned for a 
recheck where he was told that the erythema was almost gone.  
He noted that his back continued to bother him ever since.

In October 2004, the veteran underwent a VA spine 
examination.  The examiner reported that he had reviewed all 
of the veteran's service military records and records in his 
claims file.  He diagnosed the veteran as having quite 
extensive evidence on x-rays of degenerative disease of the 
lumbar spine.  He also noted that the veteran did not present 
any objective neurological evidence of nerve root compression 
or neurologic deficits at that time, except for the absence 
of sensitivity in the sole of the left foot, which he assumed 
to be partly related to a nerve root compression at L5-S1.  
As for the etiology of the veteran's claimed back disability, 
the examiner was not able to render such an opinion.  
Specifically, he stated the following:

I find it not possible for me to make any 
claim with any degree of certainty or 
even likelihood that, that event [the 
veteran] describes in the motor vehicle 
injury of 1972 could be the cause of his 
current back disability.  Especially 
given the fact that this man did do 
construction work for many years, he also 
had some construction work-related 
injuries.  Furthermore, he gives me a 
history of a motor vehicle accident, when 
he had his head break a windshield and 
had lacerations of his head, and my 
understanding from him is that, that 
event occurred prior to his entry into 
the military service.  Therefore, I am 
left with many other possibilities as 
likely causes of the extensive 
degenerative joint disease that he 
presents at the time of this examination. 

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Certain 
diseases, such as arthritis, are presumed to be service 
connected if manifest to a compensable degree within one year 
of service discharge.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

Regarding the requirements necessary for establishing service 
connection as outlined in Hickson above, only two of the 
three requirements have been met in this case.  As to the 
first requirement that there be medical evidence of a current 
disability, the veteran currently has a low back disability 
diagnosed as severe degenerative disease of the lumbar spine.  
This diagnosis has been established by x-ray and is evident 
in both private and VA medical records.  

As far as the second requirement, that there be evidence of a 
disease or injury in service, there is a March 1972 service 
medical record showing that the veteran had a history of 
trauma to the sacral area "Fri. night".  He reported a loss 
of sensation and pain ever since.  Findings revealed an area 
of erythema of the skin over the sacrum.  The veteran showed 
good motor function and negative Babinski.  The examiner 
doubted nerve loss which would necessitate involvement of L2, 
3, 4, 5 and S1.  X-rays were negative.  The veteran was given 
an impression of skin trauma and was returned to duty.  The 
veteran has explained in postservice statements and hearing 
testimony that the incident referred to above in March 1972 
occurred as a result of being hit by a car and then being 
mugged.  He asserts that both events possibly occurred on the 
same night and the mugging left him unconscious for three 
days.  After three days he said he reported to sick bay.  

The record thus contains evidence of both a present back 
disability and an injury in service.  However, the evidence 
does not sufficiently satisfy the third requirement for 
establishing service connection, i.e., medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson, supra.

As noted in the facts above, the veteran demonstrated a 
normal clinical evaluation of his spine during an examination 
in service in November 1973.  Thereafter, at the time of his 
service discharge in February 1974, he signed a Statement of 
Medical Condition stating there had been no change in his 
medical condition since the November 1973 examination.

The first post service medical evidence of back problems is 
not until over 20 years after service, in October 1998, at 
which time the veteran sought medical attention from a 
chiropractor.  See Maxson v. Gober, 230 F 3d 1330, 1333 (Fed. 
Cir. 2000) (holding that such a long interval between service 
and the initial known treatment for a disease is, of itself, 
a factor against a finding that the disease is service-
connected).  Moreover, at that time in October 1998, the 
veteran did not relate his back pain to service.  Rather, he 
reported on a patient information record that the lower back 
pain developed while nailing plywood in an awkward position 
and that the duration of his complaint had been ongoing for 
approximately two years.  He was seen again for low back pain 
in December 1998 at the Crest Walk-In clinic.  During this 
visit the veteran reported having back trouble for five 
years.  It was not until the veteran filed his claim for 
service connection for a back disability in February 1999 
that he related his back problems to service.  

In support of his claim, the veteran submitted a medical 
report from Dr. K.E., who evaluated the veteran nearly 30 
years after service, in March 2001.  Dr. K.E. stated that 
"apparently the [veteran] was mugged while he was in the 
military service in 1972, and as a result sustained residual 
back problem, which persisted, and has gotten worse over the 
years."  He further stated that "I feel that all [the 
veteran's] back symptoms are related to his service connected 
injury or 1972".  In addition, there are medical reports, 
including an addendum report from Michael X. Rohan, M.D., in 
February 2002, that date the onset of the veteran's 
degenerative joint disease to 1972.  However, it is important 
to point out that neither Dr. K.E. nor any of the other 
doctors who report the onset of the veteran's degenerative 
joint disease of the spine to 1972 ever reviewed the 
veteran's claims file, to include his service medical 
records.  As a result, these opinions are based on the 
veteran's report of injury alone.  

In this regard, the Board notes that it may not disregard a 
medical opinion solely on the rationale that the medical 
opinion is based on a history provided by the veteran. Coburn 
v. Nicholson, 19 Vet. App. 427 (2006).  Nonetheless, the 
Board may reject a medical opinion if the Board finds that 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see 
also Coburn at 433.  The Board finds that the patient 
information record that the veteran completed in October 1998 
in regard to chiropractic treatment wherein he reported that 
his lower back pain was of two years duration and developed 
while nailing plywood in an awkward position contradicts his 
later report to Dr. K.W. and the other doctors that his back 
problems are related to a mugging in service in 1972.  
Therefore, the medical opinions/reports that date the onset 
of the veteran's degenerative disease to service in 1972 are 
of limited probative value.  This is especially so when 
considering the veteran's inservice diagnosis of "skin 
trauma", his negative spine x-rays in service, and his 
normal clinical evaluation of the spine at an examination a 
few months prior to his service discharge in November 1973.   

Moreover, unlike the physicians noted above, a VA examiner in 
October 2004 did review the veteran's claims file, to include 
his service medical records.  Based on such review as well as 
an examination of the veteran, the VA examiner was unable to 
relate the veteran's present severe degenerative disease of 
the lumbar spine to the inservice trauma.  He explained that 
in view of the veteran's many years in construction and some 
construction work-related injuries, as well as a nonservice-
connected motor vehicle accident, he was left with many other 
possibilities as likely causes of his extensive degenerative 
joint disease.  He noted that it was "not possible for me to 
make any claim with any degree of certainty or even 
likelihood, that the event that [the veteran] describes in 
the motor vehicle accident of 1972 could be the cause of his 
current back disability."  Indeed, the veteran's medical 
history as noted in various medical records includes a 
ruptured lumbar disc in 1997 and lumbar disc herniation in 
1999.  

Based on the foregoing, the Board must conclude that the 
requirements for establishing service connection have not 
been met.  Specifically, the record lacks the requisite 
medical evidence establishing a nexus between the claimed in-
service disease or injury and the current disability.  See 
38 C.F.R. § 3.303(d); Hickson, supra.  

Under these circumstances, the veteran's claim for service 
connection for a low back disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


